Gary, J. This is an action on the case by the appellee, for injuries sustained, as he alleges, in consequence of defects in machinery of the appellants by reason of which the appellee, while, with due care on his part, obeying the orders of a superior servant, was injured. If this version is true, the case is brought within the principle of Chi. & A. R. R. v. May, 108 Ill. 288. The appellee was a helper, working with a molder in a foundry, and it was his duty to obey the molder. The particular work they were then at was moving a “ flask,” an iron box, then filled so heavy as to require a crane, on one side of which flask the handles, that once were on it, had been broken off. The appellee testifies, and to that there is no contradiction or corroboration, that the molder told him to hook the chain, by which it was to be raised, to the flange of the box, and it being so raised and swung, he was told to steady it down, and while so doing the chain or hook slipped on the side of the appellee, and the flask fell and crushed some of his toes. With four chains instead of two, or with precautions which might have been adopted to prevent the slipping, the accident would not have occurred; but the manner of doing the work was not under the direction of the appellee. The injury did not occur through any carelessness of the molder in doing what he, as a fellow-laborer did; his side did not slip. It was a consequence of the unsafe mode adopted, with a defective flask, by direction of a superior to the appellee, and in obeying the orders of that superior he met the injury. The appellee testified to considerable permanent disability, from the loss of his toes, as well as pain and expense. The jury assessed his damages at $700. This is not manifestly excessive. The verdict of juries in cases of this character, where no error of law is in the case, are usually conclusive. Judgment affirmed.